department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list thera legend taxpayer a company b plan c financial_institution e individual f firm g financial_institution h financial_institution financial_institution j account k account l account m amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by additional correspondence dated may and november and and march and from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distributions of amount and amount from plan c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a who had attained age at the time of distribution of amount from plan c asserts that her failure to accomplish rollovers of amount sec_1 and within the 60-day period prescribed by sec_402 of the code was due to her reliance on fraudulent information provided by individual f of firm g taxpayer a participated in plan c a profit sharing plan under sec_401 of the code maintained by company b funds in plan c were held by financial_institution e taxpayer a represents that in september she met with individual f of firm g to discuss opening an individual_retirement_account ira with financial_institution h on or about date taxpayer a received a distribution of amount from plan c the check for amount was given to individual f who knowingly deposited it into account k with financial_institution h on date account k however was not an ira account as taxpayer a had intended instead account k was a consolidated deposit account containing funds of several clients of firm g individual f then contacted taxpayer a and assured her that he was able to set up the rollover ira into which he said he had deposited amount in january taxpayer a had a telephone conversation with individual f to discuss rolling over a distribution of amount from pian c the check for amount was dated date it was delivered to individual f's office firm g and was deposited into account k on date after date all of the funds in account k were transferred to a similar account established at financial_institution i soon thereafter taxpayer a became suspicious over the failure by firm g to produce deposit slips showing deposits of amount sec_1 and into a rollover ira taxpayer a was able to recover amount sec_3 and from financial_institution on july and date respectively both amount sec_3 and were deposited by taxpayer a into account l maintained with financial_institution j and subsequently were transferred to account m on date taxpayer a met with federal investigators to discuss the activities of individual f and firm g she was advised that individual f and firm g were being investigated for possible criminal violations based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_1 and sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish timely rollovers of amount sec_1 and was due to having been misled by individual f and firm g into believing that both amounts had been deposited into an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount sec_1 and from plan c taxpayer a the issuance of this letter_ruling to contribute no more than amount amount plus amount into an eligible_retirement_plan or rollover ira provided ail other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code is granted a period of days from no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours deleted copy of this letter notice of intention to disclose notice ci wh yor_f wsteins manager employee_plans technical group enclosures cc
